Name: 2008/772/EC: Commission Decision of 1 October 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 5531) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  deterioration of the environment;  cooperation policy;  animal product;  agricultural activity;  trade policy
 Date Published: 2008-10-02

 2.10.2008 EN Official Journal of the European Union L 263/20 COMMISSION DECISION of 1 October 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 5531) (Text with EEA relevance) (2008/772/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to the submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances listed in that Annex. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) approves the residue monitoring plans submitted by certain third countries listed in the Annex to that Decision for the animals and primary products indicated in that list. (3) As regards the entry for South Africa, imports of wild and farmed game meat, other than ostriches, were deleted from the list of authorised imports set out in the Annex to Decision 2004/432/EC, as amended by Commission Decision 2008/407/EC (3), as South Africa failed to provide evidence of the implementation of the plan for wild and farmed game, other than ostriches. In particular, sampling was being performed, but laboratory analyses have not been carried out. (4) A Commission inspection to South Africa carried out from 2 to 7 July 2008 revealed that the 2007 to 2008 residues monitoring plan for both wild and farmed game has been implemented in that third country and that sampling in accordance with the residues monitoring plan for 2007 to 2008 was completed and the sampling in accordance with the residues monitoring plan for 2008 to 2009 is underway. Therefore, as the approved plans covering the years 2006 to 2007, 2007 to 2008 were implemented and as the laboratory analyses results were adequate, the overall situation regarding residue controls in farmed and wild game is satisfactory. On that basis, it is appropriate to amend the list in the Annex to Decision 2004/432/EC so that imports are authorised into the Community from South Africa of wild and farmed game, including ostriches, as provided for in the approved plans. (5) Israel has submitted a residue monitoring plan to the Commission for farmed game. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees, on the residue monitoring plan in respect of farmed game. That product should therefore be included in the entry for Israel in the list in the Annex to Decision 2004/432/EC. (6) China has submitted a residue monitoring plan to the Commission for eggs. The evaluation of this plan and the additional information obtained by the Commission provide sufficient guarantees, on the residue monitoring plan in respect of eggs. That product should therefore be included in the entry for China in the list in the Annex to Decision 2004/432/EC. (7) Ukraine has submitted a residue monitoring plan to the Commission for poultry, equidae and aquaculture. The evaluation of that plan and the additional information obtained by the Commission provide sufficient guarantees, on the residue monitoring plan in respect for those products. They should therefore be included in the entry for Ukraine in the list in the Annex to Decision 2004/432/EC. (8) Some mistakes concerning the numbering of certain footnotes in the Annex to Decision 2008/407/EC should be corrected. (9) Decision 2004/432/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 30 September 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) OJ L 154, 30.4.2004, p. 44, as corrected by OJ L 189, 27.5.2004, p. 33. (3) OJ L 143, 3.6.2008, p. 49. ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X X BW Botswana X X BY Belarus X (3) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X (4) X X X X X X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falkland Islands X X FO Faeroe Islands X GL Greenland X X X GM Gambia X GT Guatemala X X HK Hong Kong X (5) X (5) HN Honduras X HR Croatia X X X X (6) X X X X X X X X ID Indonesia X IL Israel X X X X X X IN India X X X X IS Iceland X X X X X X X (5) IR Iran X JM Jamaica X X JP Japan X KG Kyrgyzstan X KR South Korea X LK Sri Lanka X MA Morocco X ME Montenegro (5) X X X X (6) X MG Madagascar X MK The former Yugoslav Republic of Macedonia (6) X X X (6) X MU Mauritius X (5) X MX Mexico X X X X MY Malaysia X (7) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PH Philippines X PN Pitcairn Islands X PY Paraguay X RS Serbia (8) X X X X (6) X X X X X X RU Russia X X X X (6) X X X X (9) X SA Saudi Arabia X SC Seychelles X SG Singapore X (5) X (5) X (5) X (5) X (5) X (5) SM San Marino (10) X X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X UG Uganda X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Vietnam X YT Mayotte X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Initial residue monitoring plan approved by veterinary sub-group EC-Andorra (in accordance with Decision No 2/1999 of EC-Andorra Joint Committee of 22 December 1999) (OJ L 31, 5.2.2000, p. 84). (2) Third countries using only raw material from other approved third countries for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only ovine animals. (5) Provisional situation pending further information on residues. (6) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (7) Peninsular (western) Malaysia only. (8) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (9) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (10) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25).